Citation Nr: 0016612	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  93-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Peyronie's disease and 
impotence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1985.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Houston, Texas (hereinafter RO).

The veteran has raised the issues of entitlement to increased 
ratings for his service-connected sinusitis and residuals of 
a prostate resection, as well as whether new and material 
evidence has been submitted to reopen his claim of 
entitlement to carpal tunnel syndrome, and entitlement to 
service connection for a middle ear disorder due to his 
service-connected sinusitis.  These issues have not been 
developed for appellate review and are referred to the RO for 
appropriate disposition.  


FINDING OF FACT

There is no medical evidence showing a nexus between the 
veteran's current Peyronie's disease and impotence and 
service or to a service-connected disorder, to include 
residuals of a prostate resection.


CONCLUSION OF LAW

The claim of entitlement to service connection for Peyronie's 
disease and impotence is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Additionally, regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In the instant case, there is no medical evidence of record 
that the veteran's current diagnoses of Peyronie's disease 
and impotence were incurred in service or were caused or 
aggravated by a service-connected disorder, to include as a 
residual of a prostate resection.  Although the veteran 
submitted newspaper articles and treatises which stated that 
a transurethral resection of the prostate can result in 
impotence, this has not been shown to be the cause of his 
impotence in this case and does not serve to well ground the 
claim.  See Sacks v. West, 11 Vet. App. 314 (1998) (a medical 
article that contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition, did not satisfy the 
nexus element of a well-grounded claim).  The United States 
Court of Appeals for Veterans Claims held that medical 
treatise information that "discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is a least plausible causality based on 
objective facts rather than on an unsubstantiated lay medical 
opinion," could serve as competent medical nexus evidence 
for a well-grounded claim.  Wallin v. West, 11 Vet. App. 509, 
514 (1998) (quoting Sacks, 11 Vet. App. at 317).  However, in 
this case, a treatise submitted by the veteran stated that 
the risk of impotence associated with a transurethral 
resection was "quite low - probably less than 5 percent."   

The veteran asserts, and testified at a personal hearing 
before the RO in May 1999, that his Peyronie's disease and 
impotence are the result of his prostate disorder.  However, 
the veteran's sworn testimony and other statements are not 
competent evidence to establish the etiology of these 
disorders.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that these 
disorders are the result of his prostate disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A VA examiner opined in December 1995, that there was no 
connection between the veteran's prostate surgery and his 
impotence or Peyronie's disease.  In an addendum to this 
opinion dated in November 1997, the examiner stated that the 
opinion was based on the fact that impotence and Peyronie's 
disease could "occur spontaneously to any man at any time 
and I think the prostatic surgery had nothing to do with 
either one."  An additional VA examination was conducted in 
June 1999.  The examiner concluded that impotence and 
Peyronie's disease was not likely "cause and effect" 
related to his prior transurethral resection of the prostate. 

There is no medical evidence of record that the veteran's 
current Peyronie's disease and impotence are related to 
service or to a service-connected disorder, to include his 
prostate surgery.  Accordingly, service connection for 
Peyronie's disease and impotence is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

The claim of entitlement to service connection for Peyronie's 
disease and impotence is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

